

115 S250 IS: To prohibit any hiring freeze from affecting any Department of Defense position at, or in support of, a public shipyard.
U.S. Senate
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 250IN THE SENATE OF THE UNITED STATESFebruary 1, 2017Mr. Schatz (for himself, Ms. Hassan, Mrs. Shaheen, Ms. Hirono, and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo prohibit any hiring freeze from affecting any Department of Defense position at, or in support
			 of, a public shipyard.
	
 1.Prohibition on hiring freeze from affecting Department of Defense public shipyard positionsThe memorandum titled Presidential Memorandum Regarding the Hiring Freeze published on January 23, 2017, or any other substantially similar memorandum, Executive order, or other action by the President to prevent a department or agency of the Federal Government from filling vacant Federal civilian employee positions or creating new such positions, shall have no force or effect with respect to any Department of Defense civilian position under which an employee performs a Department of Defense function at a public shipyard or a Department of Defense function that directly supports a public shipyard.